Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 31, 2006, which granted defendant Garais’s motion for summary judgment dismissing the action as against her, unanimously affirmed, without costs.
Dr. Garais owed no duty of care to the infant plaintiffs with respect to lead-poison screening, assessment or treatment (see Huffman v Linkow Inst, for Advanced Implantology, Reconstructive & Aesthetic Maxillo-Facial Surgery, 35 AD3d 214 [2006]; see also Bettencourt v Long Is. Coll. Hosp., 306 AD2d 425 *279[2003]). The record reveals that she treated these children only for minor illnesses—the kind their mother described as “emergencies”—and that their regular pediatrician treated them for the lead poisoning. Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.